866 F.2d 1416Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Doris R. McMILLON, Plaintiff-Appellant,v.Otis R. BOWEN, Secretary, Department of Health and HumanServices, Defendant- Appellee.
No. 88-2906.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 9, 1988.Decided:  Jan. 26, 1989.

Doris R. McMillon, appellant pro se.
Raymond Alvin Jackson (Office of the United States Attorney), for appellee.
Before DONALD RUSSELL, JAMES DICKSON PHILLIPS and ERVIN, Circuit Judges.
PER CURIAM:


1
Doris McMillon appeals from the district court's order granting the Secretary of Health and Human Services' motion for summary judgment on McMillon's complaint seeking review of a denial of social security disability benefits.  42 U.S.C. Sec. 405(g).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  The Secretary found McMillon to be disabled but not entitled to benefits because she was still able to engage in gainful employment according to substantial testimony presented by doctors and vocational experts.  When reviewing decisions regarding eligibility for social security disability benefits federal courts must affirm the ruling of the Secretary of Health and Human Services if it is supported by substantial evidence.   Walker v. Harris, 642 F.2d 712, 714 (4th Cir.1981).  Accordingly, we affirm the order of the district court.  We dispense with oral argument because the dispositive issues have recently been decided authoritatively.


2
AFFIRMED.